                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION


JABBAR MUHAMMAD WILLIAMS,

          Plaintiff,                   CIVIL ACTION NO.: 4:19-cv-61

     v.

DISTRICT ATTORNEY MEG HEAP;
JUDGE MICHAEL KARPF; JUDGE
CLAIRE WILLIAMS; AGENT HERBERT
HARLEY; ASSISTANT D.A. IAN HEAP;
ASSISTANT D.A. NOAH ABRAMS;
ATTORNEY JAMES BYRNE; ATTORNEY
MARTIN HILLARD; ATTORNEY STEVEN
SPARGER; ATTORNEY COURTNEY
LERCH; ATTORNEY GILBERT STACY;
FBI AGENT CHRIS BLAIR; 13 UNKNOWN
POLICE OFFICERS; ATTORNEY
MICHAEL SCHIAVONE; DEPUTY
DIRECTOR IZZO; LT. GEORGE GUNDICH;
ASSISTANT D.A. BRIAN CAASEY; JUDGE
PENNY HAAS FREESEMANN; ALFONSO
HABERSHAM; AL ST. LAWRENCE
ESTATE; COURT ADMINISTRATOR
CRYSTAL TAYLOR COOPER; ATTORNEY
JENNIFER BURNS; JUDGE JAMES BASS;
DEPUTY CLERK KATHY BERMAN;
DEPUTY CLERK CYNTHIA GROOVER;
JUDGE JOHN MORSE; OFFICER SHERRY
CONAWAY; CLERK OF COURT DAN
MASSEY; CLERK OF COURT TAMMIE
STOKES; CHATHAM COUNTY MAN. LEE
SMITH; CLERK OF SUPREME COURT OF
GEORGIA; CLERK OF APPEAL CT.
STEVE E. CASTLEN; GOVERNOR OF
GEORGIA NATHAN DEAL; ATTORNEY
GENERAL CHRISTOPHER M. CARR;
SUPREME COURT JUSTICES;
GOVERNOR BRIAN KEMP; SAVANNAH
CITY MAN. TOM HERNANDEZ; P.O.
PLEAZE WILLIAMS; P.O. DUNHAM;
MALISSA KOLNE; MAYOR EDDIE
 DELOACH; MAYOR EDNA JACKSON;
 SHERRON DAVIS; ROBYN CRITTENDEN;
 MRS. CARRIE; SHERIFF JOHN WILCHER;
 and SPD OFFICER SHERRY CONAWAY,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge’s April 19, 2019 Report and Recommendation, (doc. 5), to which the parties have not filed

any objections. Accordingly, Court ADOPTS the Report and Recommendation as the opinion of

the Court. The Court DISMISSES this action WITHOUT PREJUDICE and DIRECTS the

Clerk of Court to CLOSE this case.

       SO ORDERED, this 10th day of May, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA




                                               2
